Citation Nr: 1733456	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides and as secondary to the service-connected diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1968 to January 1971, with service in the Republic of Vietnam during the Vietnam War.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2009, the Veteran requested a hearing before a Decision Review Officer.  However, a January 2011 report of general information documents that he asked to cancel the local hearing.  The local hearing request is deemed to be withdrawn.

This case was previously remanded by the Board in January 2014 and July 2016, and has since been returned for further appellate review.  Additional VA treatment records were added to the electronic claims file after the most recent August 2016 supplemental statement of the case.  In August 2016, however, the Veteran provided a due process waiver indicating his desire to waive AOJ review in the first instance of additional evidence received after the last supplemental statement of the case.  

FINDINGS OF FACT

1.  Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, to include in-service exposure to herbicide agents. 

2.  Hypertension is not shown to have been caused or aggravated by the service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred therein, may not be presumed to be due to herbicide exposure, and is not proximately due to or aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by letter dated July 2009, which addressed direct and secondary service connection as well as service connection related to Agent Orange.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claim decided herein. 

The Veteran was afforded VA examinations most recently in February 2014 and August 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the Board's prior remand directives.  The January 2014 Board remand directed the AOJ to obtain outstanding treatment records, and to provide the Veteran with another VA examination to determine whether hypertension was caused or aggravated by diabetes mellitus in light of January 2010 VA treatment records showing possible kidney abnormalities.  The requested records were associated with the claims file, and the examination was provided in February 2014.  The matter was again remanded by the Board in July 2016 to secure a VA examination and opinion addressing the question of whether the Veteran's hypertension was etiologically related to exposure to herbicides, and/or due to the strain or stress of being in Vietnam.  The examination was provided in August 2016, and the opinion is adequate.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.  

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Compensation for a present disability requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedder v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A veteran exposed to herbicide agents may also be entitled to presumptive service connection for certain enumerated diseases.  A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2016) are also satisfied. 38 C.F.R. § 3.309 (e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent. 38 C.F.R. § 3.307 (a)(6)(ii).  Veterans exposed to herbicide agents are also not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability that is not included on the presumptive list of associated diseases at 38 C.F.R. § 3.309(e).  See Combe v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Andrea v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layna v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Lewinski, 1 Vet. App. 49, 53 (1990).
The Veteran's STRs are negative for any elevated blood pressure readings or a diagnosis of high blood pressure or hypertension.  The Veteran's DD 215 shows that he had qualifying service in Vietnam, and exposure to herbicides is presumed.  

In a letter received August 2009, the Veteran's VA primary care physician reported that the Veteran had a diagnosis of diabetes that was well-controlled, without any complications.

The Veteran underwent a VA diabetes mellitus examination in September 2009, and the examiner noted that the Veteran's diabetes was diagnosed 4 to 5 years prior and that hypertension was diagnosed 4 months prior.  The examiner's impression was hypertension that was not secondary to or aggravated by type II diabetes, as there was no evidence of kidney involvement.  Also, a January 2010 VA diagnostic testing showed a 1.4 cm hypo density in the lower pole of the right kidney, with findings of mild, nonspecific stranding bilaterally.  

In his substantive appeal, the Veteran wrote that he began to have issues with hypertension at the same time his diabetes mellitus manifested. 

The Veteran underwent another VA hypertension examination in February 2014 to determine whether there was kidney involvement related to his diabetes mellitus.  The examiner noted a diagnosis of hypertension since 2009, and that the Veteran did not have any signs of diabetic nephropathy.  The examiner opined that the Veteran's hypertension was not caused or aggravated by the diabetes mellitus as the Veteran did not have diabetic nephropathy, and because the Veteran's hypertension had remained relatively stable and was not aggravated beyond its normal progression. With regard to the abnormal 2010 CT scan, the examiner clarified that the Veteran had a small simple cyst on the kidney, which was common in people over age 50 such as the Veteran and unrelated to diabetes mellitus and not causal for hypertension.

The Veteran underwent a VA diabetes examination in August 2014, and the examiner did not include hypertension among the list of the complications from the Veteran's diabetes mellitus.  
The Veteran was again provided a VA diabetes mellitus examination in June 2016.  The examiner indicated the only complications of the Veteran's diabetes mellitus were diabetic peripheral neuropathy and erectile dysfunction.

The Veteran was last afforded a VA hypertension examination in August 2016 per the Board's remand directives.  The examiner reviewed the claims folder and conducted an in-person examination of the Veteran.  The examiner noted a current diagnosis of hypertension, which the Veteran reported had been first diagnosed around 2008.  The Veteran relayed that while in Vietnam, he was covered with spray several times per week that he believed was Agent Orange.  He reported developing hypertension and diabetes at the same time.  Upon review of the record, the examiner noted that the date of diagnosis of hypertension or diabetes could not be determined.   However, the November 2004 VA Agent Orange Registry Examination showed the Veteran had no medications and no active problems, which was consistent with the Veteran's testimony that diabetes and hypertension developed sometime in 2008.

The examiner opined that the Veteran's hypertension was more than likely unrelated to his exposure to Agent Orange.  In support of that opinion, the examiner noted that the most recent medical literature did not support a causal relationship.  Specifically, the examiner cited to a March 2016 report of the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine; the agency tasked with reviewing information regarding the health effects of exposure to Agent Orange.  In the July 2016 remand, the Board specifically directed the examiner's attention to a 2012 report by the National Academy of Sciences that suggested an association between exposure to herbicides and hypertension.  The 2016 examiner explained that the March 2016 report was more current than the medical literature cited to by the Board.  The examiner further opined that the Veteran's hypertension was otherwise unrelated to his service in Vietnam.  In support of that opinion, the examiner noted that the Veteran's hypertension did not manifest until many years after his time in Vietnam.  Further, the examiner noted that the Veteran had other risk factors for hypertension, including obesity and history of heavy alcohol abuse as reflected in his VA treatment records.  Last, the examiner opined that the Veteran's diabetes mellitus did not cause or aggravate his hypertension.  The examiner explained that diabetes mellitus itself did not cause hypertension.  Rather, if diabetes mellitus resulted in kidney disease, then kidney disease could in turn trigger hypertension and thus hypertension would be related to diabetic kidney disease.  Here, however, the Veteran did not have abnormal renal functioning per testing results.  Also, the examiner noted that because hypertension and diabetes mellitus were diagnosed around the same time, it actually made it more unlikely for either to have triggered the other.

VA treatment records throughout the appeal period show an ongoing diagnosis of hypertension, but do not provide any information regarding the etiology of the hypertension.  The treatment records also document a medical history of alcohol abuse and obesity.

The foregoing evidence establishes that service connection for hypertension under the presumptive provisions for chronic diseases is not warranted.  Hypertension did not manifest in service or to a compensable degree within one year of separation from service.  The Veteran reported that he was diagnosed with hypertension in 2008. There is no evidence of hypertension for many years after service.  Neither the lay nor medical evidence shows that hypertension was manifested within one year of service. Therefore, service connection for a chronic disease on a presumptive basis is not available.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The second inquiry is whether hypertension is directly related to the Veteran's period of service, to include exposure to herbicides.  Entitlement to hypertension under the presumptive provisions for herbicide exposed veterans is not warranted because hypertension is not one of the enumerated diseases subject to presumptive service connection for veterans exposed to herbicides.  The question is whether hypertension is otherwise related to exposure to herbicides on a direct basis.  

The evidence of record demonstrates that service-connection for hypertension is not warranted on a direct basis either.  The Veteran's service records show that his blood pressure was normal upon entrance to and separation from service.  The 2016 VA examiner adequately opined that hypertension was not directly related to the Veteran's period of service, or to Agent Orange.  Specifically, the examiner cited to the lack of hypertension in service, the later onset of hypertension, and the most current medical literature that did not support an etiological relationship between Agent Orange and hypertension.  The examiner instead indicated it was more likely that hypertension was related to the Veteran's obesity and history of heavy alcohol abuse.  While the Veteran has asserted that hypertension is etiologically related to Agent Orange, the etiology of hypertension is a medical issue that requires scientific, technical, or other specialized knowledge.  See Layna v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay person, the Veteran is not competent to provide this type of opinion.  While he has a current diagnosis of hypertension, the most probative evidence of record shows that hypertension was not directly incurred or aggravated by his period of service, including the conceded exposure to herbicides.  Thus, service-connection is not warranted on a direct basis. 

The remaining question is whether hypertension is related to service-connected diabetes mellitus.  The Veteran is service-connected for diabetes mellitus, and thus his claim for service connection for hypertension is also being considered as secondary to the service-connected diabetes mellitus. The 2014 and 2016 VA examiners opined that hypertension was less likely than not related to diabetes because the Veteran did not have diabetic nephropathy.  Both examiners similarly opined that hypertension had not been aggravated by service-connected diabetes mellitus and that the disease had been relatively stable.  The August 2014 VA diabetes examination did not indicate that the Veteran's diabetes included renal complications, or hypertension.  While he asserts that a causal relationship between the two diseases is demonstrated by the fact both had their onset around the same time, the 2016 examiner indicated that fact actually weighed against finding an etiological relationship.  The Board places greater weight on the opinion of the medical professional.  As explained above, he is not competent to provide an opinion regarding the etiology of hypertension, and this opinion is therefore afforded no weight.  The most probative evidence of record demonstrates that hypertension is not etiologically related to service-connected diabetes mellitus and that service connection is also not warranted on a secondary basis.  

In sum, the evidence preponderates against the claim for service connection for hypertension on a presumptive, direct, or secondary basis.  There is no reasonable doubt to be resolved, and the claim of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus type II must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


ORDER

Service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus type II, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


